Citation Nr: 1010674	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-14 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to July 
1978.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for a back 
condition, a heart condition and non-service connected 
pension benefits.

The Board wishes to point out that the Veteran was sent 
notice in December 2008, requesting new and material evidence 
to reopen his claim for a back disability.  However, this 
notice was sent in error.  The Veteran filed a timely notice 
of disagreement to the December 2005 rating decision and a 
timely substantive appeal.  Therefore, new and material 
evidence is not needed and the issue is as phrased on the 
title page of this decision.  

The issues of entitlement to service connection for a back 
disability and coronary artery disease being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's entire period of service from June 1975 to July 
1978 was not during a period of war.


CONCLUSION OF LAW

The basic requirements for entitlement to nonservice-
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101, 1521, 5303 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.2, 
3.3, 3.12 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for Pension Benefits

Under 38 U.S.C.A. § 1521, pension is payable to a Veteran who 
meets the service requirements and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of willful misconduct.  38 U.S.C.A. § 
1521(a) (West 2002 & Supp. 2009).  A Veteran meets the 
service requirements if said Veteran served in the active 
military, naval, or air service: (1) for ninety (90) days or 
more during a period of war, (2) during a period of war and 
was discharged or released from such service for a service-
connected disability, (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war, or (4) for an aggregate of 90 days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(j) (West 2002 & Supp. 2009).

The Veteran's dates of service were during times of peace.  
The Veteran has not met the first hurdle showing that he had 
service during a period of war.  In this case, the law is 
dispositive, and basic eligibility for nonservice-connected 
pension benefits is precluded based upon the Veteran's 
service; therefore, eligibility for nonservice-connected 
pension benefits must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

III.  Duty to Notify and Assist 

The Board finds that because the claim at issue is limited to 
statutory interpretation, the notice provisions do not apply 
to this issue.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the Veteran in proceeding with the 
adjudication of this claim.  Furthermore, a remand in this 
case would be inappropriate, as there is no possibility of 
any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991).

ORDER

Entitlement to non-service connected pension benefits is 
denied.


REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims for service connection.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand is required in order to fulfill VA's statutory duty to 
assist the Veteran to develop the facts pertinent to the 
claims. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In a November 2008 letter, it was indicated that the Veteran 
had applied for Social Security Administration (SSA) 
benefits.  A review of the record does not reveal any follow 
up action taken thereafter.  when the VA is put on notice of 
the existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  38 C.F.R. 
§ 3.159(c)(2)(2009); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Thus, additional action in this regard is needed.

Accordingly, the case is REMANDED for the following action:

1.	Ascertain if the Veteran receives 
Social Security Administration (SSA) 
disability benefits.  If so, obtain 
from the Social Security Administration 
the records pertinent to the Veteran's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  
Document all efforts made and 
incorporate those documents in the 
claims file.

2.	Thereafter, the issues should be 
readjudicated.  If the benefits sought 
on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC) and afforded the 
appropriate opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


